Citation Nr: 0421179
Decision Date: 08/03/04	Archive Date: 10/04/04

DOCKET NO. 03-17 334                        DATE AUG 03 2004

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey

THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for direct service connection for a right knee disability.

2. Whether new and material evidence has been submitted to reopen a claim for direct service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability, claimed as secondary to service-connected bilateral hammertoes.

4. Entitlement to service connection for a left knee disability, claimed as secondary to service-connected bilateral hammertoes.

5. Entitlement to service connection for a back disability, claimed as secondary to service-connected bilateral hammertoes.

6. Entitlement to an increased rating for service-connected hammertoes of the right foot, currently evaluated as 10 percent disabling.



7. Entitlement to an increased rating for service-connected hammertoes of the left foot, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to July 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2002 decision by the RO in Newark, New Jersey which denied service connection for a right knee disability, a left knee disability, and a back disability, denied an increase in a 10 percent rating for hammertoes of the right foot, and denied an increase in a 10 percent rating for hammertoes of the left foot. In an April 2003 statement of the case, the RO also denied service connection for disabilities of the right knee, left knee and back, as secondary to service-connected bilateral hammertoes. A personal hearing was held before the undersigned veterans law judge at the RO (i e. a Travel Board hearing) in March 2004.

-2



In October 2002, the RO denied the claims for service connection for right and left knee disabilities (claimed on a direct basis) on the merits. Although the RO apparently determined that new and material evidence was presented to reopen the claims, this determination is not binding on the Board. The Board must first decide whether evidence has been submitted which is both new and material to reopen the claims. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

Although additional delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed into law prior to the initiation of this appeal. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002). The VA promulgated regulations to implement the provisions of the law. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). The VCAA and implementing regulations essentially provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. It also includes new notification provisions. The veteran must be notified of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate his claims. As part of that notice, the RO must indicate which portion of that information and evidence, if any, is to be provided by the claimant, and which portion, if any, the Secretary will attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the claims for secondary service connection for bilateral knee disabilities and a back disability, and the claims for increased ratings for bilateral hammertoes, the Board finds that the veteran has not received adequate notice as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and Quartuccio, supra. Hence

- 3 


this case must be remanded in part for the RO to provide the veteran and his representative with such notice.

Moreover, at his March 2004 Travel Board hearing, the veteran stated that he had
VA X-ray studies of his knees and back scheduled in March 2004. Records of such
studies are not on file and must be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). Any ongoing treatment records pertaining to any of the claims should also be obtained. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With respect to the claims for service connection for bilateral knee disabilities and a back disability, the veteran primarily contends that these disabilities were caused by his service-connected bilateral hammertoes. Secondary service connection may be granted for a disability which is proximately due to or the result of a service connected disorder. 38 C.F.R. § 3.310(a) (2003). Secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder). Allen v. Brown, 7 Vet. App. 439 (1995). The Board finds that a VA examination is in order to determine the etiology of any current knee or back disability. 38 U.S.C.A. § 5103A(d) (West 2002).

With respect to the claims for increased rating for service-connected hammertoes of both feet, the Board notes that the veteran also has pes cavus (claw foot), but that this disability is not service-connected. Pes cavus was not noted on service entrance medical examination, but was noted during service and described as congenital. On separation medical examination, the examiner indicated that the veteran had congenital pes cavus with secondary hammertoes and callosities which existed prior to service. Although congenital or developmental defects are not considered diseases or injuries for VA disability compensation purposes (see 38 C.F.R. §§ 3.303(c), 4.9), a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural

- 4



progress of the condition. 38 U.S.C.A. § 1153 (West 2004); 38 C.F.R. § 3.306 (2003).

The Board finds that the issue of service connection for pes cavus is inextricably intertwined with the issues of entitlement to increased ratings for service-connected hammertoes of the feet, and that a V A examination is in order to determine the etiology of current pes cavus and to determine the current level of severity of all current foot disorders. The examiner should be asked to opine as to whether the' veteran's current pes cavus was incurred or aggravated during active service, or whether it was caused or aggravated by service-connected bilateral hammertoes. 38 U.S.C.A. § 5103A(d) (West 2002); see also Allen, supra. When readjudicating the claim for increased ratings for bilateral hammertoes, the RO should consider all potentially applicable diagnostic codes.

Finally, the Board notes that the veteran has reported that he receives disability benefits from the Social Security Administration (SSA). No SSA records are on file. The Board finds that the RO should attempt to obtain a copy of the SSA decision which awarded disability benefits, with any supporting medical records. 38 U.S.C.A. § 5103A (West 2002); Murincsak, supra.

In light of the foregoing, the case is remanded to the RO for the following action:

1. The RO must review the claims file and ensure that all VCAA notice obligations have been satisfied with respect to all issues on appeal in accordance with Quartuccio, supra, as well as 38 U.S;C.A. §§ 5102, 5103, and 51 03A and any other applicable legal precedent.

In particular, the RO should ensure that all VCAA notice obligations are satisfied with respect to the claims for secondary service connection for bilateral knee disabilities and a back disability, and with respect to the claims for increased ratings for bilateral hammertoes.

- 5 



2. The RO should obtain from the SSA a copy of any decision which awarded the veteran benefits, as well as any medical records in its possession.

3. Ask the veteran to identify all VA and non- VA health care providers that have treated him for knee disabilities, foot disabilities, or a back disability since January 2003. After receiving this information and any necessary releases, the RO should contact the named medical providers and obtain copies of the related medical records which are not already on file.

In particular, the RO should attempt to obtain V A X-ray studies of the knees and back dated in Marcb.2004.

4. The RO should schedule the veteran for a VA orthopedic examination of the knees and back to determine the etiology of any current knee or back disabilities. The claims folder should be made available to the examiner for review prior to the examination. All necessary tests and studies should be accomplished.

The examiner should be asked to render an opinion regarding the following questions.

Whether it is at least as likely as not that any current knee or back disability is related to military service. If not, then the examiner should opine as to whether it is as likely as not that the veteran's service-connected bilateral hammertoes caused or are aggravating any current knee or back disability. If it is determined that there is such aggravation, the examiner is requested to identify the degree of aggravation.

- 6 



A complete rationale for any opinion expressed should be included in the report.

5. The RO should schedule the veteran for a V A orthopedic examination of the feet to determine the etiology of current pes cavus, and to determine the current level of severity of his bilateral hammertoes. The claims folder should be made available to the examiner for review prior to the examination. All necessary tests and studies should be accomplished.

The examiner should be asked to render an opinion regarding the following questions.

Whether it is at least as likely as not that current pes cavus existed prior to service and was aggravated by service, or is otherwise related to military service.

If the answer to the above questions is no, the examiner should opine as to whether it is at least as likely as not that current pes cavus was caused or aggravated by service-connected bilateral hammertoes, and should identify the degree of any aggravation found.

A complete rationale for any opinion expressed should be included in the report.

6. Following completion of the foregoing, and after ensuring compliance with the VCAA, the RO should readjudicate the veteran's claims on appeal. If the claims are denied, the veteran and his representative should be issued a supplemental statement of the case,

- 7 



and given time to respond. The case should then be returned to the Board for appellate review. .


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112). .

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 8 




